     Case: 3:19-cv-00026-TMR Doc #: 25 Filed: 06/11/20 Page: 1 of 1 PAGEID #: 261




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  SOUTHERN DIVISION
                                      at DAYTON

RYAN SCHULTE,                                       )
individually and on behalf of all                   )
other Ohio residents similarly situated,            )
                                                    )
Plaintiff,                                          )   Case No.: 3:19-cv-00026
                                                    )
                                                    )
v.                                                  )
                                                    )
LIBERTY INSURANCE CORPORATION                       )
                                                    )
Defendant.                                          )

                                             ORDER

        This matter is before the undersigned on the Joint Motion to Stay to Allow Settlement

Negotiations. Having considered the matter fully, and being otherwise sufficiently advised,

        IT IS ORDERED that the Motion shall be GRANTED, and this Action is STAYED to

allow the parties to focus their efforts on settlement negotiations. The parties are DIRECTED to

provide a status update to the Court within thirty (30) days of entry of this Order.




 June 11, 2020
                                               *s/Thomas M. Rose
                                              UNITED STATES DISTRICT JUDGE
